Citation Nr: 1438327	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a cervical spine strain post injury with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 2001 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for a cervical spine strain post injury with headaches.

In a September 2013 decision, the Board denied claims for higher initial ratings for a cervical spine strain and for radiculopathy of the left upper extremity.  The Veteran appealed the issue of a higher initial rating for her cervical spine strain to the United States Court of Appeals for Veterans Claims (Court), and in March 2014 the Court granted a Joint Motion for Remand (JMR) by the Veteran's then-representative and the VA General Counsel.  The issue of entitlement to a higher initial ratings, having been remanded by the Court, is now once again before the Board for consideration.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

In the September 2013 Board decision which was the subject of the March 2014 JMR, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for additional development and consideration.  This issue having been previously remanded to the RO is not currently before the Board.



FINDINGS OF FACT

1.  Throughout the initial rating period, cervical spine strain post injury with headaches has been productive of cervical spine strain post injury with headaches has not resulted in motion limited to 30 degrees or less forward flexion of the cervical spine, a combined range of motion of the cervical spine of 170 degrees or less, or in muscle spasm or guarding resulting in abnormal gait or spinal contour.  

2.  Headaches associated with service-connected cervical spine strain have been productive of episodes one to two times a week with blurring of vision and severe pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for cervical spine strain post injury with headaches have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for an initial rating of 10 percent, but not higher, for headaches associated with cervical spine strain have been met throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in January 2008, prior to the initial adjudication of the claim on appeal.  Nonetheless, the Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations, including the most recent examination from March 2010.  Each examination was adequate as the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Initial Rating for Cervical Spine Strain Post Injury with Headaches.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the April 2008 decision on appeal, the Veteran was awarded service connection for a cervical spine strain post injury with headaches, and granted an initial evaluation of 10 percent effective December 12, 2007.  The Veteran's disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

Scheduler ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes found at 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a. 

The General Formula provides that an evaluation of 10 percent rating is warranted for: forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for: forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for: Unfavorable ankylosis of the entire cervical spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees.  Id. at Note (2).      

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned where there are incapacitating episodes having a total of at least one week but less than two weeks during the past twelve months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Id.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).   

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2013).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2013).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013); see 38 C.F.R. § 4.124 (2013).

After reviewing the entire claims file, the Board finds that the Veteran's cervical spine disability has more nearly approximated the criteria for a 10 percent rating for any period on appeal.  Specifically, the Board finds that cervical spine strain post injury with headaches has not resulted in motion limited to 30 degrees or less forward flexion of the cervical spine, a combined range of motion of the cervical spine of 170 degrees or less, or in muscle spasm or guarding resulting in abnormal gait or spinal contour.  

On VA examination in May 2008, the Veteran had forward flexion to 40 degrees, with pain beginning at 35 degrees of flexion; extension from zero to 30 degrees with pain beginning at 20 degrees of extension; and a combined range of motion of the cervical spine of 250 degrees.  She had increased pain on motion, but no additional loss of motion on repetitive use of the joint, and indicated that she experienced painful flare ups on a weekly basis that lasted thirty minutes to an hour.  During her examination, the Veteran displayed a normal gait and posture, and the examiner found no objective abnormalities of the cervical spine.  Although there was indication of spasm in the left and right side of the cervical spine, there was no indication of guarding or weakness.  The examiner concluded that localized tenderness or guarding was not found to be severe enough to be responsible for abnormal gait or abnormal spinal contour, and the examination report noted that there were no episodes of incapacitation in the twelve months prior to the examination.  A separate May 2008 electromyogram revealed normal nerve conduction.

In June 2008, magnetic resonance imaging (MRI) showed "normal alignment of the cervical vertebra" and "no significant central or lateral stenosis."  In December 2008 a private physician noted that limitations in the range of motion were "mainly to hyperextension and lateralization toward the left," and regarding the June 2008 MRI, he indicated that he found "extradural defects" and recommended another MRI to further evaluate the Veteran's condition.
 
In VA treatment notes of April 2009, the Veteran described pain and weakness in the cervical spine as well as spasms.  Upon evaluation, it was noted that the neurological examination was normal, and the Veteran's "cervical spine motion [was] full in all directions."

On VA examination in May 2009, the Veteran had "full active and passive range of motion," and she denied cervical tenderness with palpation of the cervical spine.  The examiner noted the Veteran had a normal gait and did not experience flare ups of her condition and that there was no evidence of nerve impingement or radiculopathy - ultimately concluding that the Veteran's joints were not affected by a peripheral nerve condition.  

Most recently, during the March 2010 VA examination, the Veteran demonstrated flexion and extension to 45 degrees, without pain on motion or additional limitation of motion upon repetitive testing, and a combined range of motion of the cervical spine of 340 degrees.  The Veteran had a normal gait, balance, and posture, and the examiner found no objective abnormalities of the cervical spine, such as scoliosis, reversed lordosis, or kyphosis.  The examiner acknowledged the Veteran's contention that she experiences muscle spasms at night; however, the muscle spasm, localized tenderness or guarding was not found to be severe enough to be responsible for abnormal gait or abnormal spinal contour.  In addition, there were no episodes of incapacitation in the twelve months prior to the examination, and there was no history of fatigue or weakness noted.

Based on the foregoing, the Board finds that throughout the initial rating period on appeal, the Veteran's service-connected cervical spine strain has not warranted a rating of greater than 10 percent.  Specifically, the Veteran has not had muscle spasm or guarding that resulted in abnormal gait or contour; and her gait and spinal contour have been found to be normal.  Moreover, the record shows that the Veteran does not have either ankylosis or a fractured spine.  Finally, the evidence does not show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or a combined range of motion of the cervical spine not greater than 170 degrees at any time during the period on appeal.

The Board has also considered whether one or more separate ratings may be awarded for associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment under 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).  Here there are no objective findings of bowel or bladder impairment noted in the examination reports.  For example, the March 2010 examination report is negative for a history of urinary incontinence, urgency or frequency.  Moreover, VA has already separately rated the Veteran's neurological condition involving the left upper extremity separately under 38 C.F.R. § 4.124a, DC 8616 (2013).

With regard to complaints referable to pain and numbness in the left lower extremity, the RO denied service connection for left leg numbness and pain in July 2009 and provided the Veteran with notice of her appellant rights.  The Veteran did not file a timely appeal for this issue, and, therefore, entitlement to service connection for left leg pain and numbness is currently not before the Board. 

A schedular rating of greater than 10 percent for under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is also not warranted.  Specifically, the May 2008 and March 2010 examinations indicate that the Veteran had not had any incapacitating episodes in the prior twelve month periods, nor is there any evidence of record showing that the Veteran has ever required bed rest, as prescribed by a physician.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also Deluca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.

In the March 2010 and May 2009 VA examinations, the examiners specifically performed additional limitation of motion testing upon the Veteran after repetitive use of her back.  Although there was objective evidence of pain following repetitive motion in the May 2009 examination, there was no such evidence in the March 2010 examination.  During both examinations, the examiner noted the Veteran did not experience additional limitations of range of motion of her back following repetitive-use testing.  Moreover, there was no finding of weakness or fatigue at either examination.  As such, the Board finds the DeLuca factors have been explicitly considered by the Board and the medical evidence of record, and a higher rating is not warranted based on additional functional loss due to repetitive use. 

The Board has also considered the May 2009 MRI, which revealed "minimal insignificant scoliosis convexity to the ride side."  The medical professional identified the results as a "normal study" and indicated that "insignificant scoliosis may be positional in nature and also may be due to underlying posture asymmetry."  The Board recognizes that abnormal spinal contour, such as scoliosis, is contemplated in the 20 percent rating criteria under the General Formula.  However, the May 2009 MRI report specifically characterizes the scoliosis as minor and insignificant.  Furthermore, there is no other finding of abnormal spine contour in the evidence of record.  Indeed, in the May 2008 and March 2010 VA examinations, the examiners found no such objective abnormalities of the cervical spine.

Accordingly, the Board concludes that the Veteran's cervical spine disability has been 10 percent disabling, and no more, throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Seperate Compensible Rating for Headache Symptoms

In the March 2014 JMR identified above, the parties agreed that in its September 2013 decision, the Board had not set forth adequate reasons and bases in determining that the Veteran's endorsed headache symptomatology did not warrant a separate compensable rating.  To that end, the Board recognizes that the Veteran has asserted that she suffers from headaches, including in statements from August 2002 and April 2009 in which she indicated she had headaches on a daily basis.  Most recently, in March 2010, the Veteran indicated that she had headaches about once or twice a week.  Her treatment record reveals that headaches have been diagnosed as "tension headaches."

The Board has considered the application of various provisions of regulations the governing VA benefits with regard to the complaints of headaches.  See Schafrath, 1 Vet. App. at 595.  In evaluating the history of headaches, the Board examined the evidence against the Diagnostic Code used for rating migraines - the Code most analogous to the Veteran's reported headache symptoms - and finds that her headaches have been compensably disabling throughout the period on appeal.  

Migraine headaches are rated under 38 C.F.R. § 4.124a, DC 8100, which provides a 10 percent rating with evidence of prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4124a, DC 8100.  Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service suggests that such an attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.  On VA examination the Veteran described her headache symptoms as occurring once to twice a week and that headaches are "severe like a vice on her brain;" a description which the Board finds to be functionally analogous to the criteria under DC 8100 for a 10 percent rating.  

A 30 percent rating is not warranted, however, as the Veteran's overall headache-related disability picture does not more nearly approximate the criteria required for a 30 percent rating.  See 38 C.F.R. § 4.7 (2013).  The Board recognizes that the frequency and perceived severity of her headaches may be analogous to compensable migraine headaches occurring once to twice a month, but they remain functionally less disabling than migraine headaches occurring on average once a month - as required for the grant of a 30 percent rating under DC 8100.  In so finding, the Board notes that migraine headaches are those which include "'[a] symptom complex occurring periodically and characterized by pain in the head (usually unilateral), vertigo, nausea and vomiting, photophobia, and scintillating appearances of light.'  STEDMAND'S 1118 [STEDMAN'S MEDICAL DICTIONARY (27th ed. 2000)]."  Richardson v. Nicholson, No. 03-2100, slip op. (U.S. Vet. App. May 17, 2006).  Here, headaches have been frequent and severe enough to be productive of blurred vision (see October 2010 VA treatment note), but have not included symptoms such as vertigo, nausea and vomiting, or photophobia.

Accordingly, the headaches associated with service-connected cervical spine strain have been compensably disabling throughout the period on appeal, and a separate 10 percent - but not higher - rating is granted.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.



Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate her cervical disability on the basis of limitation of motion, to include as due to pain and weakness; thus, the demonstrated manifestations - namely limitation of motion, as well as loss of motion due to pain and weakness - are contemplated by the provisions of the rating schedule.  Likewise, the criteria used to rate her headache symptoms contemplate the frequency and severity of such symptoms; thus, the demonstrated manifestations - namely weekly headaches productive of vice-like pain - are also contemplated by the provisions of the rating schedule.

As the Veteran's disability pictures are contemplated by the rating schedule, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's cervical spine strain and headaches, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the matter of entitlement to a total disability rating based on individual unemployability is not currently on appeal before the Board, as noted in the Introduction section above.


ORDER

An initial rating in excess of 10 percent for a cervical spine strain post injury with headaches is denied.

An initial 10 percent rating for headaches, associated with a cervical spine strain, is granted, effective December 12, 2007.


___________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


